Citation Nr: 1730394	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-25 188	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for chronic ulcer disease with a history of surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to an increased disability rating for the Veteran's service-connected chronic ulcer disease.

The case was previously remanded in July 2011 to afford the Veteran his requested hearing.  In December 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is unavailable to participate in this decision.  The hearing transcript has been associated with the claims file.  The Veteran was provided the opportunity to testify at another hearing, but he has indicated that he does not wish to do so.

The case was once again remanded by the Board in April 2014 and October 2016 for further development, including a request to the RO to obtain all available VA treatment records and Social Security Administration Records (SSA).


FINDING OF FACT

Throughout the appeal period, the symptoms associated with the Veteran's gastric ulcer were productive of no worse than continuous moderate manifestations; severe symptoms with hypoglycemic symptoms, and weight loss with malnutrition and anemia were not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for a gastric ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 3.102, 4.1, 4.4.3, 4.110, 4.114, Diagnostic Code 7308 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in a May 1992 rating decision.  In an April 1994 rating decision, the RO reduced the service-connected evaluation assigned for postoperative residuals of chronic ulcer disease from 60 percent to 40 percent.  The RO based its decision on the VA examination findings of March 1994, which shows reasonable control of ulcer symptomatology.

Subsequently, the Veteran filed for an increased rating in excess of 40 in March 2009.  In a July 2009 rating decision, the RO denied the claim for increased rating and continued the 40 percent rating.  Therefore, as the Veteran has appealed with respect to the previously assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this regard, the Board has satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records, post service treatment records, and Social Security Administration (SSA) records for the Veteran.  In addition, the Veteran underwent VA examinations during the pendency of the appeal in May 2009, June 2014, and February 2017.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) nor identified any prejudice in the conduct of the VA examiners or raised questions about their competency.  In light of the foregoing, the Board finds that the VA examinations are adequate for VA purposes, and the Veteran has not identified any outstanding evidence that needs to be obtained. 


Compliance with Board Remand

As noted in the Introduction, the Board recently remanded this case in October 2016.  Relevant to the appeal decided herein, the October 2016 remand directed the AOJ to make efforts to identify all providers of treatment the Veteran has received for his service-connected chronic ulcer disease with a history of surgery since April 2014, and obtain records of any private or VA treatment records, if such are available.  The AOJ was also directed to obtain any records pertaining to this claim that are in the possession of SSA, and scheduled the Veteran for a VA examination to have the examiner evaluate the current severity of his service-connected chronic ulcer disease, and then readjudicate the appeal and issue a supplemental statement of the case (SSOC), if warranted.  Pursuant to the October 2016 Board remand, the AOJ sent the Veteran a letter in November 2016 asking him to identify or submit any outstanding, relevant private or VA treatment records, as well as lay statement that shows worsening or increase in severity and the effect that worsening or increase has on his ability to work.  In addition, the AOJ contacted the SSA to obtain records pertaining to application for benefits.  The Veteran responded in a letter dated in June 2017 that he has only been seen at the Dallas VA Hospital by Dr. Ghory and at the Plano Vet Clinic by Dr. Aziz for his condition.  In addition, the Veteran was provided a VA examination in February 2017 as to the service-connected chronic ulcer disease.  The examination was responsive to and consistent with the October 2016 Board remand directives.  The AOJ readjudicated the issues in the June 2017 SSOC.  Accordingly, the Board finds that VA has at least substantially complied with the October 2016 Board remand.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Entitlement to an Evaluation in Excess of 40 percent for a gastric ulcer

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14 , 4.113 (2016).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 .

The Veteran is seeking a higher disability rating for the Veteran's service-connected gastric ulcer.  The Veteran is currently in receipt of a 40 percent rating for his gastric ulcer disease.

The Veteran's chronic gastric ulcer is rated under 38 C.F.R. § 4.114, DC 7308.  As the Board can identify no more appropriate diagnostic code than 7308 and the Veteran has not identified one, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.  Butts v. Brown, 5 Vet. App. 532 (1993).

Under DC 7305, a 40 percent rating is warranted for moderate epigastric ulcer with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is warranted for severe, associated with nausea, sweating, and circulatory disturbances after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114 DC 7308 (2016).

After reviewing the record, the Board finds that the preponderance of the evidence is against granting a disability rating greater than 40 percent for the Veteran's gastric ulcer.

The Veteran was afforded VA examinations regarding his gastric ulcer in May 2009, June 2014 and February 2017.  During the May 2009 VA examination, the Veteran complained of nausea, bloody stools, constipation, diarrhea and abdominal pain.  The Veteran exhibited fullness in the epigastrium after eating, occasional nausea, and constipation, but no vomiting.  The Veteran denied suffering from peritoneal adhesions or post gastrectomy syndrome.  The examiner noted signs of weight loss, as the Veteran lost about 16 pounds over a period of six months.  There were no sign of anemia.  The examiner stated that there was moderate impairment.  

During the June 2014 VA examination, the Veteran reported symptoms of severe periumbilical abdominal pain, periodic anemia and nausea, vomiting.  The Veteran's post gastrectomy syndrome was recorded as moderate; less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  The examiner opined that the Veteran's symptoms are consistent with post gastrectomy syndrome.  Notwithstanding, the VA examiner further opined that while the Veteran exhibits symptoms such as nausea and sweating, and diarrhea after eating greens; much of the symptoms have been controlled by a medication called Omeprazole.  Likewise, the examiner opined that the Veteran does not report symptoms consistent with circulatory disturbance after meals, hypoglycemic symptoms, or malnutrition and anemia. The examiner noted that the postgastrectomy syndrome was moderate; less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.

Similarly, during a February 2017 VA examination, the examiner noted there is no evidence of weight loss, malnutrition or anemia shown by the medical evidence of record, to include the in-person examination dated in February 2017.  The examiner also noted that no episodes of hypoglycemia have been recorded.  The examiner stated that the Veteran had postgastrectomy syndrome that was moderate.

The examiners' findings regarding weight loss and anemia are consistent with the other evidence of record.  Although VA treatment records from April 2012 indicated that the Veteran had abdominal pain that radiates to his back and is associated with nausea after meals, that is likely associated with the Veteran's ulcer, those same April 2012 records also stated the Veteran had no diarrhea or constipation, and indicated that he had good appetite and stable weight.  Similarly, an October 2013 VA treatment record recorded the Veteran's BMI as 29, with a weight of 222 ponds.

Separate from the VA treatment record findings recorded in 2012 and 2013, other evidence does not show that the Veteran lost weight due to his gastric ulcer.  Specifically, VA treatment records from July April 2012 to October 2013 state the Veteran's weight was stable.

The Board acknowledges the Veteran's contention that the May 2009 examination failed to fully account for his actual symptoms.  The Board further notes the Veteran testimony that his physician told him he would "probably be like this for the rest of my life."  To the extent that the 2009 examination was incomplete, the most recent VA examinations have all that is needed, and weigh against a finding of the claim.  Both the May 2009, June 2014 and February 2017 examinations noted that the Veteran's epigastric ulcer, including the accompanying symptoms, is, "controlled by Omeprazole."

Lastly, the record is bare of any recurring incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Accordingly, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 40 percent for a gastric ulcer.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b).

Based on the foregoing, the Board finds that the Veteran's gastric ulcer disease warrants a 40 percent rating, but no higher, from July 6, 2009 to present.


ORDER

Entitlement to an evaluation in excess of 40 percent for a gastric ulcer is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


